Citation Nr: 9916266	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-20 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
September 1994 in-service cesarean section, to include a 
bowel and/or colon laceration with postoperative retained 
sutures, endometriosis, and ovarian cysts. 

2.  Entitlement to an increased rating for paresthesias of 
the left lateral thigh, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for an adjustment 
disorder with mixed anxiety and depressed mood, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARINGS ON APPEAL

The veteran, and [redacted]


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from May 1986 to October 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two RO rating decisions dated in 
January 1997, the first of which, dated January 2, 1997, 
denied service connection for residuals of a cesarean 
section.  While this earlier rating decision also denied an 
increased compensable rating for service-connected left thigh 
disorder, a later January 22, 1997 rating decision assigned a 
10 percent rating for the left thigh disorder, and both 
January 1997 RO rating decisions denied the claim for a 
rating, in excess of a 10 percent for service-connected 
adjustment disorder.  The veteran timely appealed these three 
issues to the Board.  

The veteran presented sworn testimony at a personal hearing 
before a hearing officer at the RO in July 1997, and in 
October 1998, before the undersigned Member of the Board in 
Washington, D.C. 


REMAND


Initially, the Board notes that a review of the record 
reveals that additional VA treatment records may exist, 
pertinent to all three claims on appeal, which have not been 
associated with the record.  The veteran has repeatedly 
referred to pertinent psychiatric, orthopedic and other 
gynecological and outpatient treatment at the VA Medical 
Centers (VAMCs) in both Columbia and Greenville, South 
Carolina.  However, the VA claims file includes records from 
the VA Van Dorn Medical Center, dated from February 1996 to 
February 1998, and a neurologic report, dated in March 1996, 
from the Columbia, South Carolina VA Medical Center.  All of 
the veteran's outstanding medical records from the Columbia 
and Greenville VAMCs (and any other source identified by the 
veteran) from October 1994 should be obtained and associated 
with the record.  

The veteran also should be given another opportunity to 
submit evidence in support of her claim for service 
connection for the residuals of a cesarean section.  During 
her Board hearing in October 1998, the veteran identified Dr. 
Fass as a private surgeon who told the veteran that she had 
sutures in her colon and that these must be have been 
inserted during her cesarean operation (presumably the one 
which occurred in September 1994).  However, the appellant 
has not been advised of her need, and afforded an 
opportunity, to submit documented, competent evidence that 
she currently has the claimed condition, and that there is a 
nexus between such condition and service.  To ensure that VA 
has met its duty to inform the appellant of the evidence 
necessary to support her claim for benefits (see 38 U.S.C.A. 
§ 5103(a) (West 1991) and Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995)), this action should be accomplished on remand.

Finally, the Board notes that,  her October 1998 CO Board 
hearing, the veteran requested and received an abeyance of 
the record for a period of 45 days beyond the October 14, 
1998 CO Board hearing date for the submission of additional 
evidence in support of her claims on appeal.  Some evidence, 
accompanied by a waiver of RO jurisdiction, was received in 
November 1998.  On December 2, 1998, the Board later granted 
an additional 30-day extension for submitting additional 
evidence.  Such evidence was received on January 4, 1999.  
Although a separate waiver of RO jurisdiction did not 
accompany the latter-received evidence, under these 
circumstances, it is presumed that the appellant wishes to 
have the Board review the evidence directly.  However, 
because the claim is being remanded for other matters, as set 
forth above, the RO should consider such evidence, along with 
all other evidence received after the issuance of the most 
recent Supplemental Statement of the Case in September 1997 
(to include that generated in connection with this remand, 
and that received at the RO in March and April 1998) in 
adjudicating the claim.

In view of the foregoing, this case is hereby REMANDED for the 
following:  

1.  The RO should contact the veteran and 
inform her of her need to submit evidence 
to support her claim for service 
connection for residuals of a September 
1994 inservice cesarean section, claimed 
as a bowel and/or colon laceration with 
postoperative retained sutures, with 
endometriosis and ovarian cysts, to 
include any written medical statement of 
Dr. Fass referred to during the 
appellant's October 1998 Board hearing. 

2.  The RO should obtain and associate 
with the claims folder any outstanding VA 
hospital, outpatient, or mental health 
(individual or group therapy) records of 
treatment from the Columbia and 
Greenville VAMCs since October 1994, and 
any other source/facility identified by 
the veteran. 

3.  After completion of the relevant 
development above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
review the veteran's claims on appeal on 
the basis of all pertinent evidence of 
record, to include all that added to the 
record since the last supplemental 
statement of the case in September 1997, 
and all applicable laws, regulations, and 
case law.  Adjudication of the increased 
rating claims should include 
consideration of whether an increased 
rating on an extra-schedular basis, 
pursuant to the provisions of 38 C.F.R. 
§ 3.321 (1998), is warranted.  The RO 
should provide adequate reasons and basis 
for its decision, citing to all governing 
legal authority and precedent not 
previously cited, and addressing all 
issues and concerns that are noted in 
this REMAND.  

4.  If any benefit sought by the veteran 
continues to be denied, she and her 
representative should be furnished a SSOC 
and afforded the appropriate opportunity 
to submit written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration.  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999). 
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  

